—Judgment, Supreme Court, Bronx County (John Byrne, J., at motion to dismiss; Martin Marcus, J., at jury trial and sentence), rendered June 9, 1997, convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years, unanimously affirmed.
Since defendant did not, at any time, serve written notice of his intent to testify before the Grand Jury upon the District Attorney’s Office as required by GPL 190,50 (5) (a), defendant’s motion to dismiss the indictment was properly denied (People v Clay, 248 AD2d 180, lv denied 92 NY2d 849). The record does not support a waiver by the People. Concur — Rosenberger, J. P., Williams, Ellerin and Saxe, JJ.